Citation Nr: 9928364	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic lung 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired after more than twenty years of active 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
scarred lungs from pneumonia.

The Board notes that in a July 1996 rating decision, the RO 
denied entitlement to service connection for bronchitis.  The 
record reflects that the veteran has not filed a notice of 
disagreement as to that determination.  



FINDING OF FACT

Competent evidence of a nexus between a chronic lung 
condition and an incident of service has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
lung condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that in April 1961, the 
veteran was treated for allergic bronchitis.  It was noted 
that the chest and lungs were full of wheezes and rhonchi.  A 
December 1968 clinical record reflects rhonchi and rales were 
noted in both lungs upon annual physical examination.  A 
clinical record dated in August 1969 reflects an impression 
of a viral upper respiratory infection.  A December 1970 
clinical record reflects that a chest x-ray was within normal 
limits.  A clinical record dated in December 1971 reflects 
bilateral rhonchi, post nasal drip and an upper respiratory 
infection.  An April 1972 annual physical examination report 
reflects the veteran's lungs were noted as clear.  An 
impression of an upper respiratory infection was noted in a 
December 1972 clinical record.  An October 1974 clinical 
record reflects an impression of flu syndrome with possible 
upper respiratory infection.  An impression of an upper 
respiratory infection was noted in a September 1975 clinical 
record.  Upon medical examination dated in December 1975, the 
veteran's systems were clinically evaluated as normal and a 
chest x-ray was noted as within normal limits.  

A December 1991 private medical evaluation reflects wheezes 
and rhonchi in the chest.  A radiology report reflects 
impressions of hyperinflation consistent with chronic 
obstructive pulmonary disease (COPD), either bullous 
emphysema or some scarring in the right upper lobe, and no 
lung or pleural findings suspicious for exposure to asbestos.  
The veteran reported that he began smoking at the age of 
eighteen and currently smoked a pack and a half of cigarettes 
per day.  

A January 1992 statement from a private physician reflects 
that pulmonary function studies revealed the veteran had 
significant respiratory impairment.  It was noted that the 
veteran denied breathlessness, even on exertion, but he did 
have a frequent cough productive of clear phlegm.  The 
physician recommended that the veteran stop smoking and use 
bronchodilators during times of exertion.  

Upon VA general examination dated in May 1996, the veteran 
reported being hospitalized for pneumonia in 1956 and 
multiple attacks of acute bronchitis over 20 years.  The 
veteran complained of being extremely short of breath.  The 
examiner noted wheezes, rales, and rhonchi at the base of 
both lungs.  A relevant impression of a good history for 
chronic intermittent bronchitis and progression to chronic 
bronchopulmonary disease and emphysema was noted.  It was 
also noted that the veteran had a history of pulmonary scars 
from previous infections.  A radiological report of the chest 
reflects impressions of a normal heart size, no evidence of 
mediastinal widening, left apical cap and right apical bulla, 
COPD, thoracic dextroscoliosis, and it was noted that the 
prominence of the superior pole of the right hilum appeared 
vascular.

A September 1996 statement from P. R. M. reflects that he 
enlisted in the U. S. Navy on the buddy program with the 
veteran.  He further states that the veteran was taken to the 
base dispensary during the third week of basic training for a 
fever and trouble breathing.  He later learned that the 
veteran had been admitted to a hospital with pneumonia.  He 
did not see the veteran again until the eighth week of basic 
training.  

At his September 1998 RO hearing, the veteran testified that 
he was treated for pneumonia in 1956 and had problems with 
his lungs from time to time during his service.  The veteran 
also stated he continued to have problems after retiring from 
the service.  The veteran testified that he was hospitalized 
for three days and told that he did have a lung problem.  
(Transcript, page 3).  The veteran stated that occurred 
around 1980.  (Transcript, page 4).  The veteran testified 
that while he was in the service he seemed to get bronchitis 
every winter.  (Transcript, page 7).  The veteran stated that 
one physician verbally related his COPD to pneumonia.  He 
also stated that he smoked one and a half packs of cigarettes 
per day.  (Transcript, page 9).  

The record reflects an uninterpreted September 1998 pulmonary 
function study.  

Upon VA examination dated in October 1998, the examiner noted 
that the veteran's claims folder and service medical records 
had been reviewed.  The examiner noted the veteran was 
diagnosed with allergic bronchitis in April 1961 and further 
noted that the only other documentation of any pulmonary 
symptoms was in October 1974 at which time there were some 
wheezes in the chest and he was diagnosed with a possible 
upper respiratory infection.  The examiner noted that a May 
1996 chest x-ray showed some apical bullae, but no indication 
of lung scarring.  The veteran complained of shortness of 
breath on exertion.  It was noted that the veteran had smoked 
regularly since 1956 with the exception of 1994-1996 when he 
quit.  The examiner noted that the veteran coughed frequently 
during the examination.  The lungs were hyper-resonant to 
percussion, breath sounds were decreased throughout, and 
course rhonchi were heard.  A diagnosis of moderately severe 
COPD (emphysema), most likely secondary to over 40 years of 
cigarette smoking, was noted.  The examiner opined that the 
veteran's current condition of pulmonary emphysema was most 
likely the result of over 40 years of cigarette smoking.  The 
examiner noted there were no documented residuals of 
pneumonia and a chest x-ray just prior to his retirement was 
reported as negative.  

At his July 1999 hearing before a traveling member of the 
Board, the veteran testified that he could hardly do anything 
physical at all.  The veteran also testified that when he 
retired from the service, his respiratory system was in fair 
condition.  (Transcript, page 4).  The veteran reported that 
later in his years in the service, he became tired easier and 
was not as active as he could have been.  The veteran stated 
there was a gradual decrease in his abilities.  (Transcript, 
page 5).  The veteran testified that a physician told him he 
had scarring on his lungs which could be caused by many 
things, including pneumonia.  He stated that he told the 
physician that the only time he had pneumonia was in the 
service and the physician told him "that probably did it."  
(Transcript, page 7).  The veteran testified that he was 
currently using an inhaler and a bronchodilator.  


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. 
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the Court has recently held that a claim based on chronicity 
may be well-grounded if 1) the chronic condition is observed 
during service, 2) continuity of symptomatology is 
demonstrated thereafter and 3) competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Although a layperson is 
competent to testify as to observable symptoms, a layperson 
is not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  See also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection for a chronic lung 
condition is not warranted.  Although the evidence reflects 
that the veteran suffers from a current lung condition, the 
record is silent for competent medical evidence of a nexus 
between his current condition and an incident of service.  
The veteran has testified that a physician told him his lung 
condition was related to an episode of pneumonia during 
service; however, a statement from a physician to that effect 
has not been presented.  Unfortunately, the contentions of 
the veteran are not supported by the medical opinions of 
record.  No duty arises under 38 U.S.C.A. § 5103(a) because 
that reported link is based on the assertion, unsupported by 
competent medical evidence, that an episode of pneumonia 
occurred during service.  In fact, upon VA examination dated 
in October 1998, the examiner reviewed the veteran's entire 
claims folder and opined that the veteran's current condition 
of pulmonary emphysema was most likely the result of over 40 
years of cigarette smoking.  As stated by the Court, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that the veteran possesses any medical 
expertise.  Thus, his lay medical assertions to the effect 
that his in-service pneumonia caused or substantially or 
materially contributed to his current lung condition have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Additionally, the Board notes that upon separation 
examination dated in December 1975, the veteran's systems 
were clinically evaluated as normal and a chest x-ray was 
noted as within normal limits.  The record is silent for 
evidence of treatment, complaints, or diagnoses relevant to a 
lung condition until December 1991.  Thus, continuity of any 
symptomatology that may have been observed during service has 
not been shown.  

In the absence of competent medical evidence of a nexus 
between the veteran's current lung condition and an incident 
of service, the veteran's claim is not well grounded and must 
be denied.



ORDER

Service connection for a chronic lung condition is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

